Case 0:19-cv-61657-RS Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 5


Melissa A. Higbee, Esq.
State Bar No. 62465
HIGBEE & ASSOCIATES
1504 Brookhollow Dr., Ste 112
Santa Ana, CA 92705-5418
(714) 617-8336
(714) 597-6559 facsimile
Attorney for Plaintiff,
urbanlip.com Ltd
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
URBANLIP.COM LTD.,                            Case No. ____________________
                          Plaintiff,         COMPLAINT FOR DAMAGES
                                             AND INJUNCTIVE RELIEF
v.
DRESS REHEARSAL CORP; and
DOES 1 through 10 inclusive,
                          Defendants.




        Plaintiff, urbanlip.com ltd. alleges as follows:
                             JURISDICTION AND VENUE
        1.     This is a civil action seeking damages and injunction relief for copyright
 infringement under the Copyright Act of the United States, 17 U.S.C. § 101 et seq.
        2.     This Court has subject matter jurisdiction over Plaintiff’s claims for
 copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
        3.     This Court has personal jurisdiction over Defendant because Defendant
 conduct business and reside within the State of Florida Defendant’s acts of
 infringement complained of herein occurred in the State of Florida, and Defendant
 caused injury to Plaintiff within the State of Florida.
        4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 1400(a) in that this is the judicial district in which a substantial part of the acts and
 omissions giving rise to the claims occurred. Alternatively, venue is also proper
 pursuant to 28 U.S.C. § 1400(b) because the Defendant resides and has a regular and


                                                   1                             COMPLAINT
Case 0:19-cv-61657-RS Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 5



 established place of business in this judicial district.
                                          PARTIES
         5.    Plaintiff urbanlip.com ltd. (“Urbanlip” or “Plaintiff”) is a professional
 media company specializing in health, beauty and fashion imaging.
         6.    Defendant Dress Rehearsal Corp. (“Defendant Dress Rehearsal”) is a
 Florida corporation with a principal place of business at 1500 North University Drive.
 Pembroke Pines, Florida 33024.
         7.    Plaintiff is unaware of the true names and capacities of the Defendants
 sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
 Defendants under such fictitious names. Plaintiff is informed and believes and on that
 basis alleges that such fictitiously named Defendants are responsible in some manner
 for the occurrences herein alleged, and that Plaintiff’s damages as herein alleged were
 proximately caused by the conduct of said Defendants. Plaintiff will seek to amend
 the complaint when the names and capacities of such fictitiously named Defendants
 are ascertained. As alleged herein, “Defendant” shall mean all named Defendants and
 all fictitiously named Defendants.
                             FACTUAL ALLEGATIONS
         8.    Urbanlip is a professional media company specializing in health, beauty,
 and fashion imaging.
         9.    Urbanlip imaging has been featured in advertising and branding
 campaigns for companies such as the Estee Lauder Group, Avon, Olay, Nivea, Arm &
 Hammer, Cover Girl, Avon, Time Inc., Conde Nast, and Walmart.
         10.   Urbanlip is the rights holder to an original photograph (the “Image”) of
 three women on a night out in London.
         11.   A true and correct of the Image is attached hereto as Exhibit A.
         12.   The Image is registered with the United States Copyright Office under
 registration number VA 2-031-180 with an effective registration date of February 10,
 2017.



                                                    2                             COMPLAINT
Case 0:19-cv-61657-RS Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 5



       13.    Defendant Dress Rehearsal is retail outlet that specializes in tuxedo
 rental, wedding dresses, prom dresses, formal and party wear, and garment alteration.
       14.    Defendant Dress Rehearsal is the owner and operator of the website
 https://www.dressrehearsal-formalaffairs.com/ (“Defendant’s Website”), which is uses
 to advertise its business.
       15.    On or about January 2019, Urbanlip discovered the Image being used on
 a page of Defendant’s Website advertising evening dresses.
       16.    Attached hereto as Exhibit B is a true and correct screenshot of the page
 on Defendant’s Website featuring the Image. See also https://www.dressrehearsal-
 formalaffairs.com/evening-dresses.
       17.    Urbanlip had no record of issuing a license or otherwise granting
 Defendant Dress Rehearsal permission to use the Image.
       18.    After discovering the infringement PicRights, a third party intellectual
 property management company, sent correspondence to Defendant on Urbanlip’s
 behalf.
       19.    On or about February 20, 2019 PicRights sent a cease and desist letter via
 US mail and email to Defendant alerting them to the infringement, but received no
 response.
       20.    On or about March 15, 2019, PicRights sent additional correspondence to
 Defendant, but again received no response.
       21.    On or about April 11, 2019, PicRights again sent correspondence to
 Defendant, but received no response.
       22.    On or about May 2, 2019, PicRights again sent additional correspondence
 but did not receive a response.
       23.    On or about May 22, 2019, a representative from PicRights was able to
 reach the owner of Defendant by telephone. The PicRights representative alerted
 Defendant’s owner to the infringement. Defendant’s owner stated that he would “look
 in to it” and hung up.



                                                3                              COMPLAINT
Case 0:19-cv-61657-RS Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 5



       24.    On of about May 29, 2019, PicRights sent final correspondence to
 Defendant, but received no response.
       25.    Despite the numerous correspondence sent to Defendant, as of the date of
 this Complaint, the Image is still being displayed on the page of Defendant’s Website
 advertising evening dresses.
       26.    Attached hereto as Exhibit C is a true and correct time stamped
 screenshot      showing   the   Image      on   Defendant’s     Website.     See    also
 https://www.dressrehearsal-formalaffairs.com/evening-dresses.
       27.    On information and belief, Defendant’s conduct is willful because it
 knew that it did not have permission to use the Image and it willfully ignored the
 numerous correspondence directed to Defendant altering it to its unauthorized use of
 the Image.
                            FIRST CAUSE OF ACTION
                           COPYRIGHT INFRINGEMENT
                               17 U.S.C. § 101 et seq.
       28.    Plaintiff incorporates by reference all of the above paragraphs of this
 Complaint as though fully stated herein.
       29.    Plaintiff did not consent to, authorize, permit, or allow in any manner the
 distribution or public display of the Image by Defendant on Defendant’s Website.
       30.    Plaintiff is informed and believes and thereon alleges that the Defendant
 willfully infringed upon Plaintiff’s copyrighted Image in violation of Title 17 of the
 U.S. Code, because, inter alia, Defendant knew that it did not have the right to use
 Image and willfully ignored the correspondence sent to it alerting it to the
 infringement.
       31.    As a result of Defendant’s violations of Title 17 of the U.S. Code,
 Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or statutory
 damages in an amount up to $150,000.00 per infringement pursuant to 17 U.S.C. §
 504(c).
       32.    As a result of the Defendant’s violations of Title 17 of the U.S. Code, the



                                                 4                              COMPLAINT
Case 0:19-cv-61657-RS Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 5



 court in its discretion may allow the recovery of full costs as well as reasonable
 attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendant.
        33.   Plaintiff is also entitled to injunctive relief to prevent or restrain
 infringement of its copyright pursuant to 17 U.S.C. § 502.
                                 PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
       •      For a finding that Defendant infringed Plaintiff’s copyright interest in the
Image by copying and displaying without a license or consent;
       •      For an award of actual damages and disgorgement of all of Defendant’s
profits attributable to the infringement as provided by 17 U.S.C. § 504 in an amount to
be proven or, in the alternative, at Plaintiff’s election, an award for statutory damages
against Defendant in an amount up to $150,000.00 for each infringement pursuant to
17 U.S.C. § 504(c), whichever is larger;
       •      For an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
any infringing use of any of Plaintiff’s works;
       •      For costs of litigation and reasonable attorney’s fees against Defendant
pursuant to 17 U.S.C. § 505;
        •     For pre judgment interest as permitted by law; and
        •     For any other relief the Court deems just and proper.


Dated: July 3, 2019                       Respectfully submitted,
                                                  /s/ Melissa A. Higbee
                                                  Melissa A. Higbee, Esq.
                                                  State Bar No. 62465
                                                  HIGBEE & ASSOCIATES
                                                  1504 Brookhollow Dr., Ste 112
                                                  Santa Ana, CA 92705-5418
                                                  (714) 617-8336
                                                  (714) 597-6559 facsimile
                                                  Attorney for Plaintiff




                                                    5                                  COMPLAINT
